37 So.3d 924 (2010)
Frank JONES, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-5685.
District Court of Appeal of Florida, First District.
June 9, 2010.
Frank Jones, pro se, Petitioner.
Bill McCollum, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the order denying petitioner's motion for postconviction relief rendered on or about March 30, 2009, in Bay County Circuit Court case numbers 06-0446-H, 06-1130-H, and 06-0592-H, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D).
HAWKES, C.J., WOLF and DAVIS, JJ., concur.